Citation Nr: 1542058	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar back strain with degenerative changes.  

3.  Entitlement to an increased disability rating for left foot plantar fasciitis, to include an evaluation in excess of 10 percent prior to April 9, 2015, and an evaluation in excess of 30 percent as of April 9, 2015.  

4.  Entitlement to an increased disability rating for right foot plantar fasciitis, to include an evaluation in excess of 10 percent prior to April 9, 2015, and an evaluation in excess of 30 percent as of April 9, 2015.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from October 1986 to October 1989 and from November 2004 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for degenerative changes of the lumbar spine (and assigning a 20 percent disability rating) and service connection for plantar fasciitis of both feet (each assigned a 10 percent disability rating).  The claim of entitlement to service connection for hypertension was denied.  

In an April 2015 rating decision, the Veteran's disability evaluation for each foot was increased to 30 percent, effective as of April 9, 2015.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's hypertension manifested within one year of separation from active military service.  

2.  The Veteran's lumbar spine disability has been manifested by forward flexion to at least 40 degrees; it has not been manifested by forward flexion to 30 degrees or less or ankylosis of the thoracolumbar spine.  

3.  Prior to April 9, 2015, the Veteran's left foot plantar fasciitis was manifested by pain and manipulation on use; it was not manifested by severe symptomatology or extreme tenderness of plantar surfaces of the feet.

4.  As of April 9, 2015, the Veteran's left foot plantar fasciitis has been manifested by extreme tenderness of the plantar surfaces.  The Veteran is now receiving the maximum award for bilateral plantar fasciitis.  

5.  Prior to April 9, 2015, the Veteran's right foot plantar fasciitis was manifested by pain and manipulation on use; it was not manifested by severe symptomatology or extreme tenderness of plantar surfaces of the feet.

6.  As of April 9, 2015, the Veteran's right foot plantar fasciitis has been manifested by extreme tenderness of the plantar surfaces.  The Veteran is now receiving the maximum award for bilateral plantar fasciitis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5246 (2015).

3.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot, prior to April 9, 2015, have not been met,  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

4.  The criteria for entitlement to an evaluation in excess of 30 percent for plantar fasciitis of the left foot, as of to April 9, 2015, have not been met, 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

5.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot, prior to April 9, 2015, have not been met,  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

6.  The criteria for entitlement to an evaluation in excess of 30 percent for plantar fasciitis of the right foot, as of to April 9, 2015, have not been met,  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim of entitlement to service connection for hypertension, this claim has been granted in full.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran's increased disability rating claims arise from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2011, April 2011 and April 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent hertory and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records have also been obtained and associated with the Veteran's claims file.  

Additionally, the Board finds there has been substantial compliance with its January 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked her to identify any additional relevant evidence.  The Veteran was also scheduled for new VA examinations for her claimed disabilities.  The AMC later issued a Rating Decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for Hypertension

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Facts and Analysis

The Veteran contends that she is entitled to service connection for hypertension.  When viewing the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for hypertension is warranted.  

The Veteran's service treatment records do not reflect that she suffered from hypertension during active military service.  According to a February 2007 examination report, and a March 2007 treatment note, the Veteran had a systolic blood pressure of 128 and a diastolic blood pressure of 87 (128/87).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2015).  The service records contain no evidence of readings sufficiently high to warrant a diagnosis of hypertension.  

However, according to a December 2008 VA treatment note (prepared just one month after the Veteran's separation from active duty), the Veteran was suffering from hypertension.  It was noted that her current blood pressure was 144/89 and that she had been aware of her hypertension for 1 year.  The Veteran was advised as to a low salt diet, weight reduction, regular exercise and prescribed Lisinopril to treat this condition.  According to a December 2010 VA treatment note, the Veteran had a blood pressure reading of 150/82.  A diagnosis of hypertension was confirmed.  

Reviewing the above evidence in a light most favorable to the Veteran, the Board finds that service connection for hypertension is warranted.  The record reflects that the Veteran was diagnosed with hypertension within one month of her separation from active duty.  The Board recognizes that an April 2015 VA examiner provided a negative etiological opinion.  Specifically, it was determined that it was less likely than not that the Veteran's hypertension manifested during, or as a result of, military service.  The rationale was that blood pressure readings of record did not satisfy the definitions suggested in 2003 by the Seventh Report of Joint National Committee (JNC 7) or VA's definition.  While the blood pressure readings of record do not in and of themselves represent a diagnosis of hypertension at this time, her VA physician concluded that hypertension did exist and that medication was required to treat this condition.  Subsequent VA treatment records continue to note a diagnosis of hypertension.  

As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for hypertension is granted.  

Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Lumbar Spine

The Veteran claims that she is entitled to an initial disability evaluation in excess of 20 percent for her service-connected lumbar spine disability.  For historical purposes, the Veteran was originally granted service connection for a lumbar spine disability in a March 2011 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 5237, effective as of May 21, 2010.  A timely notice of disagreement was received from the Veteran in April 2011, but the 20 percent evaluation was continued in an August 2012 statement of the case.  The Veteran appealed the assigned rating to the Board in October 2012.  

According to a March 2008 VA treatment note, the Veteran was suffering from low back pain.  It did not radiate to the legs and there was no bilateral muscle spasm.  Four non-rib bearing lumbar type vertebral bodies were identified upon X-ray in January 2009.  A May 2010 private radiology report revealed normal alignment.  The intervertebral disc spaces and vertebral body heights were well-preserved.  There was no evidence of arthritis or other abnormalities.  An April 2010 magnetic resonance image (MRI), however, revealed a mild broad-based disc bulge with minimal bilateral symmetrical neural foraminal narrowing at the L3-4 level.  There was no evidence of focal disc herniation, central canal stenosis or bilateral degenerative facet joint disease.  The Veteran was fitted with a back brace in 2010 for her chronic low back pain.  

The Veteran was afforded a VA examination of the thoracolumbar spine in February 2011.  The Veteran reported that she could walk without limitation.  She had not experienced falls due to her spine condition.  She reported symptoms of stiffness, spasms, decreased motion, paresthesia and numbness.  She did not experience fatigue.  She endorsed weakness of the spine and leg, but denied any bowel or bladder problems in relation to her spine.  She reported that her pain was located on the middle to lower back/waist and that the pain occurred constantly.  She described her pain level as severe and noted that it could be exacerbated by physical activity.  It was relieved by rest and by hydrocodone/acetaminophen.  During flare-ups, she experienced functional impairment due to pain and limitation of motion.  She denied any episodes of incapacitation over the past 12 months.  She described her functional impairment as pain when bending or leaning and with prolonged standing.  

Physical examination revealed forward flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine and bilateral lumbar muscle spasms.  Neurological testing revealed no sensory deficits, motor weakness or impaired reflexes.  There were no signs of lumbar intervertebral disc syndrome.  The Veteran was diagnosed with a mechanical low back strain with degenerative changes of the lumbar spine.  The subjective factors were pain with walking, standing and lifting.  The objective factors were X-ray findings of degenerative arthritis.  There were also paraspinous muscle spasms and restricted range of motion.  

According to a March 2012 private treatment note, the Veteran had what was suspected to be an acute exacerbation of her lower back pain.  She was instructed to restart Tramadol.  

Radiographic imaging in December 2013 revealed the vertebral bodies and the disc spaces to be within normal limits.  Four lumbar type vertebra were again identified.  There was no significant subluxation or degenerative changes seen.  The bone density also appeared normal.  It was determined that there was no acute bony abnormality of the lumbar spine.  A December 2013 VA treatment note also reflects complaints of on and off low back pain radiating across the lower L-S area and to the right leg.  According to a January 2014 VA treatment note, the Veteran was complaining of low back pain radiating down the right leg.  No signs of this were found.  

The Veteran was most recently afforded a VA examination of the thoracolumbar spine in April 2015.  It was noted that the Veteran suffered from a lumbar back strain, a disc bulge with annular tear and degenerative disc disease.  The Veteran reported that since her last VA examination in 2012, her back had become progressively worse and the frequency of flare-ups had increased.  Flare-ups occurred usually if the Veteran had to "do a lot of pulling on her job."  Her back muscles would get tight and he could not relax them.  It felt like "something is pulling in the middle of her back."  If she rode on her lawn mower too long, the middle of her back would start to "pull."  She had to alter her sleep position and how she performs her duties at work.  During a flare-up, she was unable to bend, squat or stoop.  The Veteran described her overall functional impact as having to limit the amount of pulling of equipment she can perform on her job.  She also had to limit the amount of time she could stand (less than 60 minutes) or walking (less than 60 minutes).  

Physical examination revealed forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees and left lateral rotation to 20 degrees.  The Veteran started to complain of intense back pain with flexion to 25 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions, but forward flexion was reduced to 50 degrees, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees.  Extension and bilateral lateral rotation remained the same.  It was noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Neurologic testing revealed normal reflexes and sensation and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no neurological abnormalities related to the thoracolumbar spine, such as bowel or bladder problems.  Ankylosis was not present.  The Veteran did suffer from intervertebral disc syndrome.  The Veteran reported 1 episode of severe back pain that required bedrest and she called out of work for 1 week.  There is no documentation that this was prescribed by a physician.  This condition prevented the Veteran from engaging in heavy physical labor or tasks that required prolonged standing or walking.  She could participate in sedentary labor.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for her service-connected thoracolumbar spine disability at any time during the pendency of this claim.  The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5237.  Under this code, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

According to the February 2011 VA examination report, the Veteran had forward flexion to 40 degrees.  The April 2015 VA examiner concluded that the Veteran was capable of forward flexion to 60 degrees, although this was reduced to 50 degrees upon repetition.  The record contains no evidence to suggest that the Veteran has motion limited to 30 degrees of flexion or less and it clearly shows that she does not suffer from ankylosis.  As such, a higher evaluation of 40 percent is not warranted under the applicable rating criteria.  See 38 C.F.R. § 4.71a.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

In the present case, while there is clearly evidence of functional loss, there is no evidence to suggest that the Veteran's functional loss has been so severe as to warrant a higher evaluation of 40 percent.  A 40 percent evaluation requires either limitation of flexion to 30 percent or favorable ankylosis of the entire thoracolumbar spine.  See id.  At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers such severe limitation due to her functional impairments.  As such, a higher evaluation is not warranted due to functional loss.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, despite subjective reports of radiating pain, objective neurological evaluations have consistently been normal and the Veteran has consistently denied bowel or bladder impairment.  According to the April 2015 VA examination report, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  As such, a separate evaluation for neurological impairment is not warranted.  

Higher evaluations are also available for intervertebral disc syndrome.  According to the April 2015 VA examiner, the Veteran did suffer from intervertebral disc syndrome.  A higher evaluation of 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  However, in the present case, there is no evidence of bed rest prescribed by a physician.  The Veteran reported a 1 week period of severe back pain that required bed rest upon examination in April 2015.  This, however, has not been shown to have been prescribed by a physician nor has it been shown to have lasted between 4 and 6 weeks.  As such, a higher evaluation due to incapacitating episodes is not warranted.  

The Board recognizes that the Veteran believes she is entitled to an evaluation in excess of 20 percent for her service-connected lumbar spine disability.  In a May 2010 statement, she asserted that she was in "near constant" pain and that she had problems bending, reaching, and lifting heavy objects, with pain on prolonged standing, sitting, walking and riding.  Sometimes the pain would interfere with her sleep.  While the Board is sympathetic, these assertions do not demonstrate that she meets the schedular criteria for a higher rating - limitation of flexion to 30 degrees or less.  As such, the Veteran's assertions fail to reflect that a higher rating is warranted.  

A number of lay statements from individuals purporting to know the Veteran have also been submitted.  According to a statement dated August 2010 and signed by an individual with the initials W.M. (her relationship to the Veteran is not clear from the document), she had witnessed the Veteran experience excruciating pain in her lower back on numerous occasions.  The Veteran's grandmother also indicated (in an undated statement) that she had constantly witnessed the Veteran display multiple problems with her back over two years.  The Board is not disputing that the Veteran is suffering from pain.  A higher evaluation requires evidence of forward flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a.  The lay statements of record do not reflect that the Veteran suffers from such limitation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected lumbar spine disability on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limitation of motion.  Her 20 percent rating contemplates the impairment of function caused by painful and limited motion.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Feet

The Veteran also contends that she is entitled to increased ratings for her service-connected bilateral plantar fasciitis.  For historical purposes, the Veteran was originally granted service connection for plantar fasciitis (claimed as heel spurs) of both feet in a March 2011 rating decision.  A 10 percent evaluation was assigned for each foot under Diagnostic Code 5099-5020, effective as of May 21, 2010.  A timely notice of disagreement was received from the Veteran in April 2011, but the 10 percent evaluations were continued for each foot in an August 2012 statement of the case.  The Veteran appealed the assigned ratings to the Board in October 2012.  In an April 2015 rating decision, the Veteran's disability evaluation was increased to 30 percent for each foot as of April 9, 2015.  The applicable Diagnostic Code was changed to 5276.  As such, the issues before the Board are entitlement to an evaluation in excess of 10 percent, prior to April 9, 2015, and entitlement to an evaluation in excess of 30 percent, as of April 9, 2015, for plantar fasciitis of the right and left feet. 

X-ray imaging was taken of the feet in January 2009.  The physician concluded that radiographs were normal for both feet.  According to a private March 2010 radiology report, the Veteran's feet were normal, with no evidence of focal bony, articular or soft tissue lesion.  Bone mineralization was normal.  A March 2010 private treatment record, however, does note complaints of pain in the heel and great toe with standing.  

The Veteran was afforded a VA examination in April 2011.  The Veteran reported pain in the toe, heel and center of feet that occurred constantly.  She described the pain as burning, aching, sharp and cramping.  On a scale of 1 to 10, she rated her pain as an 8.  The pain could be exacerbated by physical activity, stress and constant standing.  The pain comes spontaneously.  It is relieved by rest and by use of a foot brace.  The Veteran could function with medication.  At rest, she had pain and stiffness, but no weakness, swelling or fatigue.  While standing or walking, she had pain, stiffness and fatigue.  There was no weakness or swelling.  

A January 2012 VA treatment note reflects that the Veteran had moderate to high arches of both feet, tenderness elicited with palpation of the ball of both feet (greater in the left than the right) and a plantar arch of the left foot.  Range of motion was normal in all pedal and ankle joints.  A December 2013 VA treatment note indicates that the Veteran was complaining of pain in the bottom of her feet.  The Veteran was found to have normal feet, but a diagnosis of plantar fasciitis was assigned.  Physical examination revealed the Veteran's posture and gait to be within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  For ambulation, she wore a brace on both feet.  Examination of the right foot revealed tenderness.  It did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed tenderness.  It did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat redness or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the right and left feet revealed moderate tenderness.  Alignment of the Achilles tendon on weight-bearing and non-weight-bearing was normal on the right and the left.  Morton's metatarsalgia was not present, and there was no hallux valgus or hallux rigidus.  She did not have any limitation with standing and walking and did not require any type of support with her shoes.  X-ray testing was within normal limits.  The Veteran was diagnosed with plantar fasciitis in both feet.

According to a December 2013 VA treatment note, the Veteran had pain in the bottom of both feet.  It was noted that the Veteran had normal feet.  However, a diagnosis of plantar fasciitis was continued.  She was also noted to have plantar fasciitis with a history of heel spurs upon treatment in May 2014.  

The Veteran was most recently afforded a VA examination of the feet in April 2015.  It was noted that the Veteran suffered from metatarsalgia and plantar fasciitis.  The Veteran reported that her heels ached all of the time.  The pain was more severe in the mornings and it felt like "something is tearing in the middle of her feet."  She had swelling of the ankles and would soak her feet in epsom salt water, apply topical analgesic to her feet and wear inserts in her shoes with minimal improvement in her symptoms.  The Veteran endorsed flare-ups, requiring her to sit down more often and decrease the amount of weight-bearing on her feet.  She also reported that she was unable to walk long distances or stand for long periods of time.  The Veteran endorsed pain on use of both feet.  Pain on manipulation was also noted, as well as swelling on use.  The Veteran had orthotics for both feet but the symptoms were not relieved.  The examiner indicated that the Veteran had extreme tenderness of plantar surfaces on both feet that was not improved by orthopedic shoes or appliances.  There was no decreased longitudinal arch height or either foot and there was not marked pronation.  She also did not have "inward" bowing of the Achilles tendon in either foot and there was no marked inward displacement with severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  The Veteran's did not have Morton's neuroma or metatarsalgia.  

The examiner then proceeded to state that the Veteran had bilateral plantar fasciitis resulting in severe foot pain in the mornings when she first stood up and attempted to walk.  She had "moderate" tenderness to palpation from the base of the great toe along the plantar fascia to the heel of each foot.  There was mild edema of medial and lateral left ankle noted.  The examiner then checked a box indicating that the severity of the Veteran's foot condition was "moderate."  This condition left the Veteran unable to engage in heavy physical labor or tasks that require prolonged standing or walking.  She could participate in sedentary labor.  

The Board notes that the Veteran is presently in receipt of the highest evaluation available for her bilateral plantar fasciitis as of April 9, 2015.  She is rated at 30 percent disabled for each foot, which combines to the highest available evaluation of 50 percent.  See 38 C.F.R. §§ 4.25, 4.71a.  The Veteran is currently rated under Diagnostic Code 5276.  Under this code, a 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A higher evaluation of 20 percent (unilaterally) and 30 percent is warranted for severe flatfoot (bilaterally), with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The highest evaluation of 30 percent (unilaterally) and 50 percent (bilaterally) is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent prior to April 9, 2015.  According to a January 2009 X-ray, the feet were normal.  While the Veteran did report complaints of pain in the heel and great toe with standing in March 2010, there was no evidence of marked deformity upon examination in April 2011.  While the Veteran did report pain at this time, she did not suffer from symptoms such as weakness or swelling.  Pain on use was noted during treatment in January 2012, but this is envisioned by a 10 percent evaluation.  Painful motion was not found upon treatment in December 2013 and tenderness was only found to be "moderate."  There was no evidence of Morton's metatarsalgia, hallux valgus or hallux rigidus.

The above evidence fails to reflect that the Veteran meets the criteria for an evaluation in excess of 10 percent prior to April 9, 2015.  A 10 percent evaluation is meant to compensate a Veteran for symptoms such as pain.  A higher evaluation requires evidence of severe symptoms, with objective evidence of marked deformity , pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  See 38 C.F.R § 4.71a, Diagnostic Code 5276.  The record does not reflect that the Veteran suffered from any such symptomatology prior to April 9, 2015.  As such, the claim of entitlement to an evaluation in excess of 10 percent prior to April 9, 2015, is denied.  

The Board recognizes that the Veteran believes she is entitled to increased ratings for her service-connected bilateral plantar fasciitis.  In a May 2010 statement, she reported that her pain would interfere with wearing shoes, standing, walking, running or anything she would do where the use of her feet was required.  However, she has not provided VA with any evidence, either medical or lay, to demonstrate that she meets the schedular criteria for a higher rating at any time during the pendency of this claim.  

A number of lay statements from individuals purporting to know the Veteran have also been submitted.  According to a statement dated August 2010 and signed by an individual with the initials W.M. (her relationship to the Veteran is not clear from the document), she had witnessed the Veteran experience excruciating pain in her feet on numerous occasions.  The Veteran's grandmother also indicated (in an undated statement) that she had constantly witnessed the Veteran display multiple problems with her feet over two years.  While the Board has considered these statements, they fail to reflect that the Veteran is entitled to an evaluation in excess of 10 percent for her service-connected plantar fasciitis, bilaterally, at any time during the pendency of this claim. A 10 percent evaluation contemplates pain on manipulation and use.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for plantar fasciitis of the right or left foot, prior to April 9, 2015, and entitlement to an evaluation in excess of 30 percent for plantar fasciitis of the right or left foot, as of April 9, 2015, must be denied.

The Board has again considered whether the Veteran's claim should be referred for extraschedular consideration.  The Boar is aware of the Veteran's complaints as to the effects of her service-connected bilateral plantar fasciitis on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain on use and manipulation.  Her 10 percent rating contemplates this impairment of function prior to April 9, 2015, and her 30 percent evaluations contemplate her extreme pain as of April 9, 2015.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to service connection for hypertension is granted.  

The claim of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability is denied.  

The claim of entitlement to an increased evaluation for plantar fasciitis of the right foot, to include an evaluation in excess of 10 percent prior to April 9, 2015, and an evaluation in excess of 30 percent as of April 9, 2015, is denied.  

The claim of entitlement to an increased evaluation for plantar fasciitis of the left foot, to include an evaluation in excess of 10 percent prior to April 9, 2015, and an evaluation in excess of 30 percent as of April 9, 2015, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


